Citation Nr: 0519288	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  95-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to a rating in excess of 10 percent from 
January 25, 1994, and 40 percent from January 8, 2001, for 
service-connected lumbosacral strain and degenerative disc 
disease of the lumbosacral spine.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.  He had tour in Southwest Asia during the Persian Gulf 
War.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1994 Department of Veterans Affairs (VA) 
Regional Office (RO) decision that, in part, denied service 
connection for a cervical spine (i.e., neck) disability and 
granted service connection for a lumbosacral strain.  The RO 
assigned a 10 percent rating for the low back disability 
effective from January 25, 1994.  The veteran appealed for 
service connection and a higher rating, respectively.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In March 2002 
the RO granted a higher 40 percent rating for the service-
connected lumbosacral strain, effective from January 8, 2001.  
The veteran continued his appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (the 
veteran is presumed to be seeking the highest possible rating 
for a disability unless he expressly indicates otherwise).

In a January 2003 Supplemental Statement of the Case (SSOC), 
the RO granted service connection for degenerative disc 
disease (DDD) of the lumbosacral spine, encompassing that 
aspect of disability with the existing 40 percent rating for 
the service-connected lumbosacral strain.  An April 2003 RO 
decision granted service connection for a dysthymic disorder, 
secondary to the service-connected low back disorder, and 
assigned a 30 percent rating.

The veteran has twice testified at hearings in support of his 
claims - initially in June 1996 before a local RO hearing 
officer and more recently in September 2003 before a Veterans 
Law Judge (VLJ) of the Board using video-conferencing 
technology.  Transcripts of both proceedings are on file.  
The VLJ who conducted that hearing is no longer employed at 
the Board, so the Board asked the veteran whether he wanted 
another hearing by a VLJ who will ultimately decide his 
appeal.  But he did not respond to the RO's May 2005 letter 
requesting this clarification.



The Board remanded the case to the RO in April 2004 for 
further development and consideration.  The Board noted that, 
in May 2002, the veteran had applied to reopen his claim for 
secondary service connection for a knee disability.  He did 
not appeal a prior, May 1998, RO denial of service connection 
for disabilities involving his knees.  The Board referred 
this additional claim to the RO, since it was not currently 
before the Board.  38 C.F.R. § 20.200.  But it does not 
appear the RO has adjudicated this additional claim.  So it 
again is referred to the RO for appropriate development and 
consideration.

Another claim that was before the Board when it remanded the 
case to the RO in April 2004 - for service connection for 
headches - since has been granted in a December 2004 RO 
decision.  The RO assigned a 10 percent rating for the 
headaches retroactively effective from January 25, 1994.  The 
veteran has not appealed this rating or the effective date 
assigned for it.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (increased rating claims are separate from 
service connection claims).  So the only remaining claims on 
appeal concern whether he is also entitled to service 
connection for a cervical spine disability and a higher 
rating for his low back disability.

One last point worth mentioning, in August 2004 the veteran's 
representative filed an application for a total disability 
rating based on individual unemployability (TDIU), VA Form 
21-9840.  There are circumstances when the Board has 
jurisdiction to consider possible entitlement to a TDIU, 
e.g., when this additional issue is raised by assertion.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  TDIU entitlement may be considered a 
component of an increased rating claim if the TDIU claim is 
based solely upon the disability or disabilities that are the 
subject of the increased rating claim.



In addition to his service-connected strain and DDD of the 
lumbosacral spine, now rated 40 percent disabling, the 
veteran is also service connected for a dysthymic disorder, 
rated 30 percent disabling, and for headaches, rated 10 
percent disabling, for a combined rating of 60 percent.  
There are indications he is no longer working due to his 
service-connected disabilities.  So to the extent he may have 
occupational impairment because of his service-connected 
lumbosacral disability, in particular, it will be addressed 
in this decision concerning the appropriateness of the rating 
for this condition, as opposed to concurrently in a claim for 
a TDIU.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (discussing when claims are "inextricably 
intertwined").  Note also that, according to a report of 
contact in the record, the RO already realizes the TDIU claim 
is still pending and needs to be adjudicated.  And this 
apparently is already underway since completing the 
directives specified in the Board's April 2004 remand.


FINDINGS OF FACT

1.  Current pathology of the cervical spine is not of service 
origin, did not manifest within one year after service 
discharge, and is not causally related to or exacerbated by 
the veteran's service-connected strain and DDD of the 
lumbosacral spine.  

2.  From January 25, 1994, to January 7, 2001, the veteran 
had muscle spasm in his low back, but he did not have more 
than moderate thoracolumbar limitation of motion, moderate 
intervertebral disc syndrome (IVDS), or severe lumbosacral 
strain.

3.  Since January 8, 2001, the veteran has not had ankylosis 
of the entire thoracolumbar spine or the entire spine, has 
not been prescribed bedrest by a physician, and has not had 
pronounced IVDS.




CONCLUSIONS OF LAW

1.  A cervical spine disability, including arthritis, was not 
incurred in or aggravated by active service, may not be 
presumed to have been so incurred, and is not proximately due 
to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004); and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  From January 25, 1994, to January 7, 2001, a 20 percent 
rating, but no higher, was warranted for lumbosacral strain 
and DDD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 
5292, 5295 and 5293 (prior to September 23, 2002).

3.  Since January 8, 2001, the criteria have not been met for 
a rating higher than 40 percent for the lumbosacral strain 
and DDD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5292, 
5295, and 5293 (prior to September 23, 2002); Diagnostic Code 
5243 (effective as of September 23, 2002); Diagnostic Code 
5293 (prior to September 26, 2003); and Diagnostic Code 5237 
(effective as of September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case the appeal stems from a rating action in March 
1994, so many years prior to the enactment of the VCAA in 
November 2000.  And as interpreted by VAOGCPREC 7-2004, the 
Pelegrini II Court did not hold that, if, as here, the VCAA 
notice was not provided before the initial decision in 
question because VA had decided the claim before November 9, 
2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Slip op. at 15 (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.  Slip op. at 24.).

While VCAA notice was not given prior to the RO's pre-VCAA 
adjudication in March 1994, the veteran nonetheless since has 
received the requisite VCAA notice in April 2001 and has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notices.  Indeed, he had time to identify and/or submit 
additional supporting evidence after issuance of the SSOCs in 
January 2003 and December 2004, when the RO readjudicated his 
claims after providing the VCAA letter in April 2001 based on 
the additional evidence that had been received since the 
initial rating decision in question and the SOC.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOC/SSOC may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the April 2001 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  The VCAA letter requested 
that he provide or identify any evidence supporting his 
claims and specifically outlined the necessary evidence.  So 
a more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.   

Here, the veteran's SMRs are on file, as are numerous other 
records concerning the evaluation and treatment he has 
received since service from both private and VA doctors.  
Prior to filing his January 1994 claim, he was provided a 
copy of his SMRs and a copy of his claims file in its then 
current state.

The veteran also was provided VA examinations in September 
2002 and October 2004 to determine whether there is a link 
between any current cervical spine disability and his 
service-connected lumbosacral disability.  See 38 U.S.C. 
§ 5103A(d)(1)(a) and (d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).  He has undergone several VA 
examinations, also, to determine the severity of his service-
connected lumbosacral disability.



In the Mayfield decision cited above, it was held that even 
if there was an error in the timing of the notice, i.e., the 
VCAA notice did not precede the initial RO adjudication, it 
could be cured by affording the claimant a meaningful 
opportunity to participate in VA's claim processing such that 
the essential fairness of adjudication was unaffected.  Here, 
the veteran had this opportunity for the reasons mentioned, 
in addition to while testifying under oath during his June 
1996 and more recent September 2003 hearings.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for a Cervical Spine Disability

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a).  Service connection also will be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted in the April 2004 Board remand, the veteran's SMRs 
indicate his July 1991 examination for discharge from service 
found he had tenderness over the spinous processes of the 8th 
and 9th thoracic vertebrae.  (Note:  the spine is divided 
into three segments - the cervical, thoracic and lumbar 
segments.)

At the June 1996 RO hearing the veteran stated that he felt 
that he had injured his neck during service at the same time 
that he had injured his low back while lifting heavy reels of 
cable.  He also testified that he was treated for his neck 
during service, at the same time that he was treated for his 
low back injury, but was only given Motrin.  Further, he may 
have injured his neck when he fell upon passing out while in 
formation.  See page 9 of the transcript of that hearing.  

Nevertheless, the SMRs are negative for disability of the 
cervical spine and do not confirm that he was treated for his 
cervical spine or that he ever injured his cervical spine, 
even when he passed out in formation in June 1989.  



At the Board videoconference the veteran testified that he 
injured his cervical spine in 1990 when lifting a heavy piece 
of equipment.  See pages 3 and 4 of that transcript.  He 
testified that he was initially given medication but then 
received additional treatment.  See page 5.  He now took 
medication for cervical spine symptoms.  See pages 5 and 6.  
However, the veteran also testified that he did not recall 
any specific injury to his cervical spine during military 
service but, rather, his neck problems were the result of his 
low back problems.  See page 15.  At the hearing the veteran 
stated that he would obtain a private medical opinion to this 
effect (and this consists of the October 2003 statement of 
Eric Groteke, a chiropractor).  See page 16.  

The earliest contemporary clinical evidence of complaints and 
findings relative to the veteran's cervical spine do not 
antedate May 1996.  Cervical spine X-rays in September 2001 
revealed early DDD.  On VA orthopedic examination in 
September 2002 the veteran reported that his neck had begun 
to bother him approximately one year ago.  On VA neurology 
examination in September 2002 he reported that he had 
developed neck pain about one and a half years earlier.  
After the neurological examination the diagnosis was C5-6 
disc herniation on the left with neural foramina narrowing 
but it appeared that the disc disease also involved C3-4 and 
C4-5 but to a lesser degree of severity.  The examiner's 
opinion was that the cervical spine disc disease had emerged 
in the last couple of years and it seemed unlikely to be 
related to the more chronic lower lumbar spine disease.  

In October 2003 Eric Groteke, a chiropractor, reported that 
the veteran related having injured his low back during 
service and "since this injury he has developed [] neck pain 
secondary to his primary injury."  The diagnoses included 
lumbar discogenic syndrome, related to military injury, as 
well as cervico-thoracic myofasciitis, cervico-cranial 
syndrome, and cervical radiculitis all secondary to lumbar 
discogenic syndrome.  

On VA spinal examination in October 2004 the veteran's claim 
file was reviewed.  The veteran reported that his neck had 
started bothering him about 3 years earlier.  He had not had 
any specific injury to his neck during service or about 3 
years earlier that he could recall.  The diagnoses, after an 
examination, included DDD of the cervical spine.  The 
examiner opined that the veteran's cervical spine disability 
was less likely than not related to his military service and 
that it was less likely than not caused by or worsened in 
severity due to his service-connected lumbosacral disability.

It is equally significant the veteran has not consistently 
reported having sustained a relevant injury in service or 
having experienced continuous (i.e., chronic) symptoms during 
the several years since.  The only indication of cervical 
spine disability during service comes from him, personally.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This type of medical nexus evidence is 
necessary to substantiate lay allegations because laypersons 
do not have the professional medical training and/or 
expertise to render competent medical diagnoses or opinions.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 
(1992); see, too, Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence - including the medical evidence, to determine 
where to give credit and where to withhold the same.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  

The medical opinion of the chiropractor is based on a history 
related to him by the veteran.  However, that history is 
lacking in probative value since a clear and consistent 
recitation of an in-service injury has not been at other 
times related by the veteran.  Indeed, at the videoconference 
hearing he acknowledged he did not recall any specific neck 
injury in service.  His prior statements concerning a neck 
injury were essentially speculative, merely suggesting that 
he might have injured his neck while lifting a heavy object, 
at the same time that he injured his low back, or when he 
passed out in formation.  So the history he related is 
inherently questionable, even by his own account.  And this 
being the case, the chiropractor's opinion relying on this 
unsubstantiated history resultantly fails because it is 
predicated on an inaccurate factual premise.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).

On the other hand, both VA medical opinions do not support 
the claim.  Indeed, the most recent opinion is especially 
probative since it was based on a review of the veteran's 
pertinent medical history, as well as a personal physical 
examination of him.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Accordingly, the Board must conclude that the veteran's 
current disability of the cervical spine did not have its' 
onset during service, that arthritis of the cervical spine 
did not manifest to a compensable degree within one year 
after service discharge, and that the current cervical spine 
disability is not proximately due to or aggravated by the 
service-connected lumbosacral disability.  

Increased Rating for Strain and DDD of the Lumbosacral Spine

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  



38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The prior criteria for rating intervertebral disc syndrome 
(IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), 
were revised effective September 23, 2002 ("interim IVDS 
criteria"), to provide for either a single evaluation based 
on incapacitating episodes or separate ratings, for 
combination under 38 C.F.R. § 4.25, for chronic orthopedic 
and neurologic manifestations, whichever resulted in a higher 
evaluation.  Other than IVDS under DC 5293, the criteria for 
evaluating spinal disabilities DCs 5285 through 5295 (2002) 
("the old spinal criteria") were revised effective 
September 26, 2003 ("new spinal criteria"), at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  DC 5293 (IVDS) was renumbered as DC 
5243.

The September 26, 2003, revision created a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Spinal Rating Formula) Note 6 of which provides that IVDS is 
to be rated either under (1) the General Spinal Rating 
Formula, as to which Note 1 provides that associated 
objective neurologic abnormalities are separately rated under 
an appropriate DC, or (2) under an established Formula for 
Rating IVDS Based on Incapacitating Episodes (New IVDS 
Formula) (incorporating the 'incapacitation' criteria of the 
revised DC 5293).  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  

The old, interim, and new IVDS and spinal rating criteria 
were cited and considered in the SSOCs of May 1998, February 
1999, January 2003.  

After a change in the law or regulations the most favorable 
version to the veteran will apply unless specifically 
provided otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(citing Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
So, for the period prior to the effective dates of the 
respective revisions, only the old rating criteria may be 
applied, but both the old and the new rating criteria, 
whichever is most beneficial, will be applied for the period 
beginning as of the respective effective dates.  

A Rating Higher than 10 percent from January 25, 1994, until 
January 7, 2001

Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is not sufficient to warrant a compensable 
schedular evaluation, 10 percent is assigned for each major 
joint or minor joint group affected; (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  



38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 
40 percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") due 
to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  



IVDS Criteria Prior September 23, 2002

Prior to the revision on September 23, 2002, a 10 percent 
rating was warranted for mild IVDS; 20 percent for moderate 
IVDS with recurring attacks; 40 percent for severe IVDS 
manifested by recurring attacks with intermittent relief, and 
60 percent (the highest possible rating under this code) for 
pronounced IVDS manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

In determining whether there is peripheral neuropathy of an 
extremity due to a service-connected spinal disability, 
consideration is given to whether a higher rating is 
assignable under DC 5293 or whether a separate, compensable 
rating may be assigned for neurological impairment of an 
extremity, for combination with the rating for any orthopedic 
impairment, generally see Bierman v. Brown, 6 Vet. App. 125 
(1994) and, also, whether a higher rating may be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

VAOGCPREC 36-97 held that IVDS involves loss of range of 
motion because neurological impairment and resulting pain 
from injury to the sciatic nerve may cause spinal limitation 
of motion.  So, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
IVDS, even though a rating equals the maximum rating under 
diagnostic codes for limitation of motion (e.g., 40 percent).  
Additionally, possible extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be addressed.  That opinion 
specifically dealt with situations in which the IVDS rating 
was less than the maximum 60 percent.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (per curiam).  



In determining whether a separate, compensable, rating may be 
assigned on the basis of lower extremity neurological 
impairment, consideration must also be given to 38 C.F.R. 
§ 4.14 - which provides that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided" and, 
thus, precludes what is called pyramiding.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  See, too, 
Esteban v. Brown, 6 Vet. App. 259 (1994).

"The critical element [in determining whether appellant's 
disabilities may be rated separately] is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  

In this case, the veteran was initially assigned a 10 percent 
disability rating for a lumbosacral strain with painful 
motion.  Based on clinical tests, a January 1999 VA examiner 
stated the veteran had a significant amount of symptom 
magnification.  He felt the veteran had had no more than an 
initial soft tissue and there were "no objective neurologic 
abnormalities, objective range of motion deficiencies or 
objective [abnormalities on] radiographic studies."  
However, that examiner did not have the claims file available 
for review and, so, did not observe 
that a June 1997 spinal CT scan revealed disc bulging at L4-5 
without impression on the thecal sac.  While the earliest 
evidence of complaints of radicular symptoms is a May 1996 
VAOPT, neither the January 1999 VA examination nor 
VA examinations in March 1994, June 1997 nor February 1998 
found consistent evidence of motor or sensory abnormalities 
of the lower extremities.  

None of the VA examinations cited above found evidence of 
muscle spasm.  On the other hand, a November 1992 Hip-Rutgers 
Health Plan clinical notation indicated the veteran had 
persistent muscle spasm.  At the June 1996 RO hearing the 
veteran complained of daily muscle spasm and pain radiating 
down his left leg.  See page 7 of the transcript.  An April 
1997 VAOPT found increased tone of the lumbar paraspinal 
muscles and a July 1997 VAOPT stated the veteran had noted 
spasm from L3 to L5, bilaterally.  Further, a March 1997 
record from the Gahanna Family Practice shows the veteran had 
quite impressive muscle spasm and in June 1997 he had 
palpably tender spastic paravertebral muscles.  An April 2000 
report from Eric Groteke, a chiropractor, shows the veteran's 
right thoracic musculature was hypertonic, which is 
consistent with muscle spasm.  

With the favorable resolution of doubt in the veteran's 
favor, the Board concludes that from January 25, 1994, until 
January 7, 2001, the veteran's lumbosacral strain with DDD 
was manifested by muscle spasm and warranted a 20 percent 
rating.

For an evaluation in excess of 20 percent there must have 
been either severe limitation of motion, severe IVDS or a 
severe lumbosacral strain.  While the is evidence range of 
motion testing on several VA examinations found limitation of 
motion which was severe, the evidence also indicates that, 
not inconsistent with the opinion of the January 1999 VA 
examiner, there was symptom magnification.  Specifically, a 
February 1998 VA examiner found the veteran's complaints to 
be out of proportion to objective findings.  The claim file 
was available for review at the time of the February 1998 VA 
examination, unlike the situation at the January 1999 VA 
examination.  From this, the Board concludes that there is no 
persuasive objective clinical evidence of severe limitation 
of motion.  Similarly, there is no persuasive evidence of a 
severe lumbosacral strain characterized by marked limitation 
of forward bending.  There is also no evidence of listing of 
the whole spine nor a positive Goldthwaite's sign.  So, the 
veteran did not have a severe lumbosacral strain.  

During the time frame in question the veteran took medication 
and at time wore a back brace and used a TENs unit.  
Nevertheless, and despite radiological evidence of lumbar 
disc bulging, there is no consistent evidence of any 
significant motor or sensory impairment from which the Board 
can conclude that the veteran had severe IVDS.  

In sum, from January 25, 1994, until January 7, 2001, the 
veteran did have a moderate lumbosacral strain but did not 
have severe limitation of motion, severe IVDS or a severe 
lumbosacral strain.  



A Rating Higher than 40 percent since January 8, 2001

IVDS Criteria Since September 23, 2002

As stated earlier, for the period prior to September 23, 
2002, only the old rating criteria under DC 5293 may be 
applied, but either the old or the new rating criteria 
(whichever are most beneficial to the veteran), may be 
applied for the period beginning September 23, 2002.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, either 
preoperatively or postoperatively, one of two methods, 
whichever results in the higher rating, will be used.  The 
first is based on incapacitating episodes during the 
immediately preceding 12 months and, if so, the total 
duration of them.  The second is rating based on combining 
the neurologic and orthopedic manifestations under 38 C.F.R. 
§ 4.25.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 1 week but less than 2 
weeks, a 10 percent evaluation is warranted; for a total 
duration of at least 2 week but less than 4 weeks, 
 20 percent; for a total duration of at least four weeks but 
less than six weeks during the past 12 months, 40 percent; 
and if they have a total duration of at least six weeks, a 
maximum 60 percent rating is warranted. 

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  



Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limitation of motion (old 
DCs 5290 through 5292).  Other factors were considered for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula using more objective criteria and other pertinent 
considerations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and, so, encompass 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment; either favorable or 
unfavorable ankylosis; or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  Note 
2 sets forth maximum ranges of motion for the spinal 
segments, except that a lesser degree of motion may be 
considered normal under the circumstances set forth in Note 
3.  Note 4 provides that range of motion will be measured to 
the nearest five (5) degrees.  

The new spinal rating criteria also provided that pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (0 degrees) 
always represents favorable ankylosis.  

A 40 percent rating is the maximum evaluation based on 
limitation of motion of the thoracolumbar spine under the new 
spinal rating criteria.  The only higher evaluations for 
thoracolumbar disability are a 50 percent rating when there 
is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating for unfavorable ankylosis of the 
entire spine.  Unfavorable ankylosis is when the spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more additionally listed symptoms.  

Since January 8, 2001, the veteran has had a 40 percent 
disability rating for the lumbosacral disorder.  This is the 
highest rating assignable under the old spinal rating 
criteria for limitation of motion, under DC 5292, and for a 
lumbosacral strain, under DC 5295.  Absent spinal cord or 
vertebral pathology, which has never been shown, the only 
higher rating based on the old IVDS rating criteria was 60 
percent for pronounced IVDS.  

The evidence continues to show that the veteran takes 
analgesic medication and at times uses a TENs unit and a back 
brace.  However, there has never been any impairment in his 
ability to ambulate due to either sensory or motor impairment 
from IVDS.  Although an isolated September 2001 VAOPT record 
reflects that at that time reflexes in both of the veteran's 
knees could not be elicited, both knee and ankle reflexes 
were elicited on VA examinations in May 2001, September 2002, 
and October 2004.  The clinical evidence simply does not show 
the presence of any sensory or motor abnormalities of the 
veteran's lower extremities, even though he complained of 
pain radiating into his thighs and legs, and numbness of his 
feet when driving, on VA neurology examination in September 
2001.  That examination found no muscle atrophy but, rather, 
there was normal sensation to pinprick and light touch in the 
lower extremities.  

There is otherwise no clinical evidence from which the Board 
can conclude that the veteran has had pronounced IVDS.  



With respect to the new IVDS and new spinal rating criteria, 
there is no evidence that the veteran has ever been 
prescribed bedrest by a physician.  Indeed, at the September 
2003 Board videoconference the veteran testified that a 
physician had never prescribed bedrest.  See pages 26 and 27.  
Although the October 2004 VA examiner reported that with 
respect to incapacitating episodes, this included the entire 
12 months preceding that examination because the veteran 
related having been unable to hold a full-time job due to low 
back pain, while carrying on activities of daily living, this 
is not the definition of "an incapacitating episode" 
because there "are no records of the need for bed rest and 
treatment."  

As to the new spinal rating criteria, a 40 percent rating is 
the highest schedular rating assignable in the absence of 
ankylosis of the entire thoracolumbar or the entire spine.  
So, a rating in excess of 40 percent is not warranted under 
the new IVDS rating criteria or the new spinal rating 
criteria.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected strain and 
DDD of the lumbosacral spine under the provisions of 38 
C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of this disability and it has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Service connection for a cervical spine disability is denied.

A higher 20 percent rating is granted for the low back 
disability from January 25, 1994 to January 7, 2001.

The claim for a rating higher that 40 percent for the low 
back disability, on and after January 8, 2001, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


